ORDER
PER CURIAM:
Oral argument in the above entitled matter was heard on April 19, 2002, and after- carefully reviewing the file and considering- the argument of the appellant that the Tribal Court erred in its Final Decree of Dissolution of Marriage issued on May 9, 2001, by providing for an inequitable division of marital property, we find no merit in said argument. This Court’s unanimous decision to affirm the Tribal Court’s Final Decree of Dissolution of Marriage was announced from the bench following oral argument.
NOW THEREFORE IT IS Till. ORDER OF THIS COURT:
The Final Decree of Dissolution of Marriage issued on May 9, 2001, is affirmed. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this Petition, are herewith restored and shall be given full force and effect without further delay.